DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/31/2022 has been entered. Claims 1 and 5-6 have been amended. Claims 3-4 have been canceled in this amendment. No New Claim has been added in this amendment. Claims 1 and 5-6 are still pending in this application, with claim 1 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 31, 2022 has been entered.

Response to Arguments
1.	Applicant's arguments filed on 04/26/2022 on page 5
of applicant's remark regarding Claim 1, the applicant
argues that changing network to NB-IOT, first carrier to anchor cell, second carrier to non-anchor cell and the UE receiving synchronization signal and broadcast signal on the anchor cell overcomes Narsimha reference.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Narsimha discloses that the UE or eNB determines whether the RA preamble is CFRA or a CBRA and the RA procedure is successful or not (Narsimha Para[0045,0048]). Narsimha further teaches that the eNB is able to decide the type of RA procedure which can be used for the Scell attachment. Examiner here relies on the determination by the UE or eNB regarding the RA type and failure associated with it. The eNB reattempts the procedure which means that the RA procedure is started again (Narsimha Para[0054]). To address the amendments, the scope of the claim stays identical to what was there before changing carrier designations. The claim does not require the metrics (i.e. signal quality, priority, etc.) in selecting the non-anchor carrier step to be tied to any of the received messages.  The claim is silent as to what carrier the System Information for the non-anchor is received.	 The first limitation the receiving step is independent of the other steps. The receiving of the system information is not tied to any carrier.  It is simply received, which could be on any type of carrier or non at all per the scope of the claim. The sending of the broadcast and synchronization does not seem to be new.
The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 5-6 are rejected based upon same motivation and rationale used for claim 1.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
In claim 5, line 4, “monitoring . .” is not clear as to which carrier the UE is monitoring a PDCCH. Is it after first random access failure or before?
In claim 6, line 4, “receiving .. an order ..” is not clear as to when is this order received, before or after the first random access fails. Does the order indicate to the UE to attempt next random access on the non-anchor carrier?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. (US 2016/0057800 Al, hereinafter referred to as “Ingale”) in view of Jeong et al. (US 2012/0294287 A1, hereinafter referred to as “Jeong”) and further in view of YAMADA et al. (US 2019/0124699 Al, hereinafter referred to as “Yamada”) and further in view of Narasimha et al. (US 2013/0083695 Al, hereinafter referred to as “Narasimha”).



Regarding claim 1, Ingale discloses a method and a user equipment (UE) (Ingale Fig.7 Ref:103 The UE) performing a random access to a Narrow Band-Internet Of Things (NB-IoT) network (Ingale Fig.1 Ref:100 The wireless network), the method comprising:
selecting the non-anchor carrier for performing a first random access procedure based on one or more of coverage enhancement level, reception signal quality, carrier priority and carrier load status (Ingale Para[0061] The Scell replacement (i.e. non-anchors carrier selection) is due to the UE losing coverage or the control channel load (i.e. carrier load) for Scell is high. The random access procedure is performed for replacement SCell, see Para[0058]);
performing the first random access procedure on the non-anchor carrier (Ingale Fig.7 Ref:703 Para[0126-128] The UE sends preamble transmission (i.e. random access procedure) to the Scell/SeNB (i.e. non-anchor carrier)); performing the second random access procedure on the anchor carrier (Ingale Fig.4,7 Ref:407,706 Para[0092,0130] The UE performs steps to recover and communicates with the MeNB (i.e. anchor carrier). The UE continues using EPS bearer 1), when the first random access procedure is the contention based random access procedure (Ingale Fig.7 Ref:103 Para[0126-0130] The UE performs the steps of recovery when the random access procedure to the SeNB (i.e. non-anchor carrier) fails and declares RLF. Para[0107-109] The UE performs contention based random access procedure).
Ingale does not explicitly disclose receiving system information regarding a non-anchor carrier; and performing the second random access procedure on the non-anchor carrier, when the first random access procedure is the contention free random access procedure.
However, Jeong from the same field of invention discloses receiving system information regarding a non-anchor carrier (Jeong Para[0024] The handover command (i.e. system information) is received. The handover command includes cell ID information (i.e. non-anchor carrier) and radio channel information); and performing the second random access procedure on the non-anchor carrier (Jeong Fig:4 Ref:441 Para[0016,0017] The UE moves to a target cell (i.e. non-anchor carrier) from the source cell (i.e. anchor carrier) after handover command), when the first random access procedure is the contention free random access procedure (Jeong Para[0087,0090] The reserved PRACH resources are provided to the UE for contention free random access procedure. The UE sends a handover failure message to the target cell (i.e. non-anchor carrier) after random access failure. The UE searches for a suitable cell and perform connection reestablishment (i.e. remain) on the target cell, see Para[0091]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale to have the feature of “receiving system information regarding a non-anchor carrier; and performing the second random access procedure on the non-anchor carrier, when the first random access procedure is the contention free random access procedure” as taught by Jeong. The suggestion/motivation would have been to provide efficient handover when multiple UL carriers are involved (Jeong Para[0022]).
Ingale in view of Jeong does not explicitly disclose a Narrow Band-Internet Of Things (NB-IoT) network and receiving on an anchor carrier, a synchronization signal and a broadcast signal.
However, Yamada from the same field of invention discloses a Narrow Band-Internet Of Things (NB-IoT) network (Yamada Fig.1 Para[0010,0020] The wireless system which can be NB-IOT) and receiving on an anchor carrier, a synchronization signal and a broadcast signal (Yamada Fig:6 Ref:602 Para[0090] The Anchor PRB (i.e. anchor carrier). Para[0044] The UE receives PSS,SSS (i.e. synchronization signal) and SIB (i.e. broadcast signal) from the NB-IoT carrier (i.e. anchor carrier)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “a Narrow Band-Internet Of Things (NB-IoT) network and receiving on an anchor carrier, a synchronization signal and a broadcast signal” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).

Ingale in view of Jeong and Yamada does not explicitly disclose determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure in order to differently determine whether a second random access procedure is to be performed on the anchor carrier or the non-anchor carrier, when the random access procedure on the non-anchor carrier is not successful.
However, Narasimha from the same field of invention discloses determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure (Narasimha Fig.8 Ref:811 Para[0050-51] The UE receives CFRA preambles (i.e. contention based random access) for Scell (i.e. non-anchor carrier). The CBRA procedure is used in case of unavailability of dedicated preambles. The UE is able to determine the random access procedure used) in order to differently determine whether a second random access procedure is to be performed on the anchor carrier or the non-anchor carrier (Narasimha Fig.8 Para[0050-51] The random access is reattempted on the Scell (i.e. non-anchor carrier) when CFRA is used), when the random access procedure on the non-anchor carrier is not successful (Narasimha Fig.7,8 Ref:741 Para[0048] The random access procedure on Scell (i.e. non-anchor carrier) fails).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Yamada to have the feature of “determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure in order to differently determine whether a second random access procedure is to be performed on the anchor carrier or the non-anchor carrier, when the random access procedure on the non-anchor carrier is not successful” as taught by Narasimha. The suggestion/motivation would have been to provide a procedure to acquire Scell (i.e. non-anchor carrier) UL timing without monitoring control channel on the non-anchor carrier (Narasimha Para[0021]).

Regarding claim 5, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Yamada further discloses monitoring a PDCCH (Physical Downlink Control Channel) transmitted from the network (Yamada Fig.6 Para[0091] The UE monitors PDCCH on anchor channel).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Narasimha to have the feature of “monitoring a PDCCH (Physical Downlink Control Channel) transmitted from the network” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Jeong, Yamada, Narasimha and further in view of DAMNJANOVIC et al. (US 2013/0182688 Al, hereinafter referred to as “Damnjanovic”).



Regarding claim 6, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Ingale in view of Jeong, Yamada and Narsimha does not explicitly receiving, by the UE, an order from the network through the PDCCH, wherein when the first random access procedure was the contention free random access procedure, the non-anchor carrier is an indicated carrier indicated by the order.
However, Damnjanovic from the same field of invention discloses receiving, by the UE, an order from the network through the PDCCH, wherein when the first random access procedure was the contention free random access procedure, the non-anchor carrier is an indicated carrier indicated by the order (Damnjanovic Fig.10 Para[0085] The PDCCH order is transmitted from the eNodeB to facilitate random access over the SCC (i.e. non-anchor carrier)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong, Yamada and Narasimha to have the feature of “receiving, by the UE, an order from the network through the PDCCH, wherein when the first random access procedure was the contention free random access procedure, the non-anchor carrier is an indicated carrier indicated by the order” as taught by Damnjanovic. The suggestion/motivation would have been to provide timing adjustment for performing random access over secondary carrier (Damnjanovic Para[0007]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415